UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31921 Compass Minerals International, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3972986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9900 West 109th Street Suite 100 Overland Park, KS 66210 (913) 344-9200 (Address of principal executive offices, zip code and telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo:o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: þNo: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: oNo: þ The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, at April 25, 2013 was 33,306,229 shares. COMPASS MINERALS INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 2 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 3 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (in millions, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $1.5in 2013 and $2.4 in 2012 Inventories Deferred income taxes, net Other Total current assets Property, plant and equipment, net Intangible assets, net Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Accrued salaries and wages Income taxes payable Accrued interest Total current liabilities Long-term debt, net of current portion Deferred income taxes, net Other noncurrent liabilities Commitments and contingencies (Note 9) Stockholders' equity: Common stock:$0.01 par value, 200,000,000 authorized shares; 35,367,264 issued shares Additional paid-in capital Treasury stock, at cost — 2,061,035 shares at March 31, 2013 and 2,094,774 shares at December 31, 2012 ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in millions, except share and per share data) Three Months Ended March 31, Sales $ $ Shipping and handling cost Product cost Gross profit Selling, general and administrative expenses Operating earnings Other (income) expense: Interest expense Other, net ) Earnings before income taxes Income tax expense Net earnings $ $ Basic net earnings per common share $ $ Diluted net earnings per common share $ $ Weighted-average common shares outstanding (in thousands): Basic Diluted Cash dividends per share $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited, in millions) Three Months Ended March 31, Net earnings $ $ Other comprehensive income: Unrealized gain (loss) from change in pension obligation, net of tax of $(0.1) and $(0.0) in 2013 and 2012 Unrealized gain (loss) on cash flow hedges, net of tax of $(0.4) and $0.1 in 2013 and 2012 ) Cumulative translation adjustment ) Comprehensive income $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the three months ended March 31, 2013 (Unaudited, in millions) Accumulated Additional Other Common Paid-In Treasury Retained Comprehensive Stock Capital Stock Earnings Income Total Balance, December 31, 2012 $ $ $ ) $ $ $ Dividends on common stock ) ) Shares issued for stock units ) - Stock options exercised Income tax benefits from equity awards Stock-based compensation Comprehensive income (loss) ) Balance, March 31, 2013 $ $ $ ) $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in millions) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation, depletion and amortization Finance fee amortization Stock-based compensation Deferred income taxes Other, net Insurance advances for operating purposes, Goderich tornado Changes in operating assets and liabilities: Receivables ) Inventories Other assets ) Accounts payable and accrued expenses ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Insurance advances for investment purposes, Goderich tornado - Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Dividends paid ) ) Proceeds received from stock option exercises Excess tax benefits from equity compensation awards Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid, net of amounts capitalized $ $ Income taxes paid, net of refunds $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Accounting Policies and Basis of Presentation: Compass Minerals International, Inc. (“CMP”, “Compass Minerals”, or the “Company”), through its subsidiaries, is a producer and marketer of inorganic mineral products with manufacturing sites in North America and the U.K.Its principal products are salt, consisting of sodium chloride and magnesium chloride, and sulfate of potash (“SOP”), a specialty fertilizer.The Company provides highway deicing products to customers in North America and the U.K., and specialty fertilizer to growers worldwide.The Company also produces and markets consumer deicing and water conditioning products, ingredients used in consumer and commercial food preparation, and other mineral-based products for consumer, agricultural and industrial applications.Compass Minerals also provides records management services to businesses located in the U.K. Compass Minerals International, Inc. is a holding company with no operations other than those of its wholly owned subsidiaries.The consolidated financial statements include the accounts of Compass Minerals International, Inc. and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements of CMP for the year ended December 31, 2012 as filed with the Securities and Exchange Commission in its Annual Report on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring accruals considered necessary for a fair presentation, have been included. The Company experiences a substantial amount of seasonality in salt segment sales, primarily with respect to its deicing products. As a result, sales and operating income are generally higher in the first and fourth quarters and lower during the second and third quarters of each year.In particular, sales of highway and consumer deicing salt and magnesium chloride products vary based on the severity of the winter conditions in areas where the product is used. Following industry practice in North America and the U.K., the Company stockpiles sufficient quantities of deicing salt throughout the second, third and fourth quarters to meet the estimated requirements for the upcoming winter season. Production of deicing salt can vary based on the severity or mildness of the preceding winter season.Due to the seasonal nature of the deicing product lines, operating results for the interim periods are not necessarily indicative of the results that may be expected for the full year. Reclassifications – Certain interim prior year amounts have been reclassified from receivables to other current assets to conform to the current year presentation.This reclassification impacted the presentation of prior year amounts in the Company’s consolidated statements of cash flows. Recent Accounting Pronouncements – In February 2013, the Financial Accounting Standards Board issued guidance, which requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income.The new guidance is effective for annual and interim periods beginning after December 15, 2012.The Company adopted the new guidance in the first quarter of 2013 and the required disclosures are presented in Note 11.The adoption of this guidance did not have an impact on the Company’s financial position or results of operations. 2. Goderich Tornado: In August 2011, a tornado struck the Company’s salt mine and its salt mechanical evaporation plant, both located in Goderich, Ontario.There was no damage to the underground operations at the mine.However, some of the mine’s surface structures and the evaporation plant incurred significant damage which temporarily ceased production at both facilities.The Company resumed production and shipping activities, on a reduced basis, at the Goderich mine in early September 2011 and regained full hoisting capability in April 2012.However, the mine still requires some repairs and reconstruction to fully restore the damaged surface structures and operating assets. The evaporation plant resumed limited activities in late September 2011 and reached full capability by the end of the first quarter of 2012. 7 Table of Contents The Company maintains comprehensive property and casualty insurance, including business interruption, which is expected to provide substantial coverage for the losses that have and will occur at these facilities and to the Company’s business losses related to the tornado. The Company made an estimate of the impairment of its property, plant and equipment pertaining to the impacted areas at both of the Goderich facilities.The Company may need to record additional impairment charges as more information becomes available.In addition, the Company incurred clean-up costs related to the storm. The Company expects to be fully reimbursed by its insurers for the replacement and repair costs for its property, plant and equipment and associated clean-up costs incurred, net of the Company’s deductible. The impairment and clean-up and restoration costs incurred and insurance recoveries recognized in the consolidated statements of operations for the first three months of 2013 and 2012 are as follows (in millions): For the Three Months Ended March 31, 2013 March 31, 2012 Product cost: Property, plant and equipment impairment charges $ $
